Citation Nr: 1534068	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to August 1996.  He died in October 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin, on behalf of the RO in Louisville, Kentucky.  

As a related matter, the Board notes that the appellant recently filed, and was denied in a July 2015 ruling, a Motion for Reconsideration of a December 2011 Board decision which denied service connection for the cause of the Veteran's death.  This determination does not undo the finality of the December 2011 Board decision, as no notice of appeal to the U.S. Court of Appeals for Veterans Claims (Court) was filed by the moving party within the 120 day period following notice of the December 2011 decision to initiate such an appeal.  See 38 U.S.C.A. § 7266 (West 2014).  While the moving party has filed for, and been denied, reconsideration of the December 2011 Board decision, the Court has held that it "may not review denials of reconsideration by the Board Chairman in cases where it does not already have jurisdiction by virtue of a timely appeal from a final Board decision."  Browne v. Principi, 16 Vet. App.  278, 280-81 (2002) (citing Mayer v. Brown, 37 F.3d 618, 619 (Fed. Cir. 1994)).  In the present case, because a timely notice of appeal of the December 2011 Board decision was not filed by the moving party, that decision remains final such that new and material evidence is required to reopen the same claim.  

(The appellant has also filed a motion alleging clear and unmistakable error in a prior December 2011 Board decision.  That motion will be the subject of a separate Board action.)


FINDINGS OF FACT

1.  In a December 2011 Board decision, the Board denied service connection for the cause of the Veteran's death.  The appellant did not appeal this determination.    

2.  To the extent the evidence associated with the claims file subsequent to the prior final rating decision relates to an unestablished fact necessary to substantiate the claim, it is cumulative or redundant of evidence already of record, and it does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2011 Board decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  The criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the Veteran's surviving spouse, seeks to reopen a claim of service connection for the cause of the Veteran's death.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO most recently considered this issue in a September 2008 rating decision, which found new and material evidence had not been received to reopen service connection for the cause of the Veteran's death.  The appellant appealed this determination to the Board.  In a December 2011 decision, the Board found new and material evidence had been received, such that the claim was reopened.  The Board then denied the appellant's claim on the merits.  The appellant then filed a Motion for Reconsideration of the Board's December 2011 decision; this Motion was denied by the Board in July 2015.  Thus, the December 2011 Board decision is final.  

Subsequent to the most recent final denial, the appellant has submitted several records in support of her claim.  These records include: the Veteran's October 2004 death certificate; photographs of the Veteran taken while on active duty in Southwest Asia; letters from fellow veterans who served with the Veteran in Southwest Asia; copies of a July 1997 letter from the Department of Defense, with accompanying maps, discussing possible chemical exposure of U.S. troops in the area of Khamisiyah, Iraq, during the first Persian Gulf War, and; the appellant's own written contentions.  

Upon review of this evidence, the Board finds it is not new and material, as each of these records were previously submitted to VA and were before both the RO and the Board at the time of the December 2011 denial.  Essentially, the appellant has submitted additional copies of records already obtained and considered by VA.  As such, this evidence is not new and material, as it is evidence which was previously submitted to and considered by agency decision makers.  Indeed, specific reference is made to much of this evidence within the December 2011 Board decision.  Thus, in the absence of new and material evidence, the appellant's application to reopen the claim of service connection for the cause of the Veteran's death must be denied.  

The appellant does not assert that there has been any deficiency in the notice provided to her in the June 2012 and April 2013 letters under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); see Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished), see also VAOPGCPREC 6-2014, (in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means")(citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

This notice provided by VA included information regarding what actions she needed to undertake; and how VA would assist her in developing her claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, such notice was provided the appellant within the April 2013 notice letter.  

Regarding the duty to assist, the RO has obtained pertinent medical records including the service and VA treatment records, as well as any private treatment records identified by the claimant.  Additionally, a VA medical opinion has been obtained in this case.  Section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the Veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Id. at 1322, n.1.  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  

Nevertheless, in a dependency and indemnity compensation (DIC) case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate a claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Here, a VA medical opinion has already been obtained, and the record does not otherwise indicate additional development is required.  The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

Reopening of service connection for the cause of the Veteran's death is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


